IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1721
                           Filed September 13, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

STEVEN A. DERRICKSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jackson County, Nancy S. Tabor,

Judge.



      Steven Derrickson appeals the sentence entered upon his guilty plea to

third-degree burglary. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Brenda J. Gohr, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ. Tabor, J.,

takes no part.
                                       2


VAITHESWARAN, Presiding Judge.

      Steven A. Derrickson admitted to serving as a lookout while his

accomplice entered the home of an elderly gentleman to steal pain medication.

Derrickson pled guilty to third-degree burglary.   See Iowa Code § 713.6A(1)

(2016). The district court sentenced him to a prison term not exceeding five

years and imposed a fine and surcharge. On appeal, Derrickson contends “the

district court abused its discretion by improperly punishing [him] for being drug

addicted.” See State v. Thacker, 862 N.W.2d 402, 405 (Iowa 2015) (“When ‘the

sentence imposed is within the statutory maximum, we will only interfere if an

abuse of discretion is shown.’” (quoting State v. Luedtke, 279 N.W.2d 7, 8 (Iowa

1979))).

      Derrickson’s attorney asked for probation.    In rejecting this option and

imposing a prison term, the district court cited Derrickson’s “long history of

criminal behavior, including assaultive behavior” and his “prior probation

violations.” The court also pointed out that Derrickson “completed substance

abuse treatment in the community plus follow-up” and was “still involved in

substance abuse.”    Derrickson’s “body language” in the courtroom, the court

said, spoke “volumes” about his character and revealed “a lack of accountability

and a lack of respect,” both essential to successful completion of probation. In

the court’s view, probation also was not appropriate given the “very serious

crime” and the need to protect the community.            The court considered

Derrickson’s need for rehabilitation and determined that need could best be

accommodated within the Iowa prison system.
                                        3


      We discern no abuse of discretion in the court’s reasons for imposition of

a prison term. We affirm Derrickson’s sentence for third-degree burglary.

      AFFIRMED.